 In the Matter Of UNITED FRUIT COMPANYandINDUSTRIAL UNION OFMARINE & SHIPBUILDING `YORKERS OF AMERICA, LOCAL,22Case No.R-665.Decided November 1, 1938Shipping Industry-Investigation of Representatives:controversy concerningrepresentation of employees: rival organizations; refusal of employer to recog-nize either union until appropriate unit and representation determined byBoard; controversy concerning appropriateunit-Unit Appropriate for CollectiveBargaining:all employees engaged in repair and maintenance of ships or piersof Company, including working foremen, firemen, storekeepers, and porters,except supervisory employees ; community of interest, interchangeability of em-ployees ; similarity of wage scales, hours, and working conditions-Representa-tizes:proof of choice: membership inunions-Certification of Representatives:upon proof of'majority representation.Mr. David Morse,for the Board.Mr. Hyman N. Glickstein,byMr. Leonard B. Boudin,ofNewYork City, for the Industrial Union.Phillips,MahoneycCFielding,byMr.W. E. Goldman,andMr.P. C. Con f orti,of New York City, for I. L. A.Mr. A. J. Toth,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 4, 1937, Industrial Union of Marine & Shipbuilding`Yorkers of America, Local 22, herein called the Industrial Union,filed with the Regional Director for the Second Region (New YorkCity) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of United FruitCompany, New York City, herein called the Company, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On February 2, 1938, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended,- ordered aninvestigation and authorized the Regional Director to conduct it andprovide for an appropriate hearing upon due notice.9 N. L: R. B., No. 54.591 592NATIONAL LABOR RELATIONS BOARDOn February 2, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Industrial Union and upon the International Longshoremen'sAssociation, Local 1474, General Maintenance Workers, herein calledI.L. A., a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearing washeld on February 9 and 10, 1938, at New York City, before James C.Paradise, the Trial Examiner duly designated by the Board.TheBoard, the Industrial Union, and I. L. A. were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing, the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On March 10, 1938, a hearing was held before the Board in Wash-ington,D. C., for the purpose of oral argument. The IndustrialUnion and the I. L. A. were represented at the hearing and partici-pated in the oral argument.At the hearing, counsel for the Indus-trialUnion requested that the record be reopened for the taking ofadditional testimony relative to the contention of the IndustrialUnion that certain employees worked exclusively on the repair andmaintenance of the piers of the Company. In view of the considera-tions set forth in Section V below, the conclusions of the Board wouldnot be affected by such testimony.The request that the record bereopened is hereby denied.At the conclusion of the hearing, counselfor the Industrial Union submitted a number of affidavits and a briefwhich the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited Fruit Company is a New Jersey corporation engaged prin-cipally in the production, transportation, and sale of bananas andother tropical products.It owns and operates in connection with itsbusiness approximately 85 ships many of which are registered inports of the United States.There are 8 ships of the Company regu-larly operating between New York and Central American ports whosecargoes are received for distribution at piers 3, 7, and 9, NorthRiver, New York City.Many of the other ships on occasion- operatebetween New York,and Central American ports.On February 4,1 The Company was not represented by counsel at the hearing,but, E _ J , Neary, anexecutive of the Company,appeared as its chief witness.- .DECISIONS AND ORDERS5931938, the Company employed at the, three piers approximately 104persons engaged in the maintenance and repair of ships or piers,exclusive of firemen, porters, and supervisory employees.We find that the Company is engaged in trade, traffic, transporta-tion and commerce among the several States and between the UnitedStates and foreign countries and that the employees of the Companyaredirectly engaged in such trade, traffic, transportation, andcommerce.II.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,Local 22, is a labor organization affiliated with the Committee forIndustrial Organization,admitting to its membership all employeesof the Company engaged in the repair and maintenance of ships,excluding supervisory employees.InternationalLongshoremen'sAssociation,Local 1474,GeneralMaintenanceWorkers, is a labor organization affiliated with theAmerican Federation of Labor. It admits to its membership allworkers engaged in the upkeep and repair of ships or piers in theport of NewYorkand vicinity,exclusive of supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONIn July 1937, I. L. A. sought recognition as the exclusive bargain-ing representative of the Company's employees engaged on the piersin ship maintenance and repair work, and in pier work.On August16, 1937, the Industrial Union sought recognition as the exclusive bar-gaining representative of the employees of the Company whose dutiesare connected with the maintenance and repair of ships, excludingpier repair workers.Each union, claiming to represent a majority ofthe employees within the respective units, also sought to negotiate acontract with the Company.The Company stated that it would notdeal with either union until the Board determined the appropriatebargaining unit and certified a bargaining representative.We find that a question has arisen concerning the representation ofthe employees of the -Company.-IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and,tends to lead to labor'disputes burdening and obstructing commerce-and the free flow of commerce. 594NATIONALLABOR RELATIONS BOARDjV.THE APPROPRIATE UNITThe Industrial Union claims that all 'employees of the Companydoing ship repair and ship maintenance work at the New York piers,constitute an appropriate bargaining unit.It states that certain em-ployees work exclusively on the repair and maintenance of the piersof the Company and that they should be excluded from the bargainingunit.It states also that employees engaged on pier work use separatelocker rooms and tool shops, and punch different time clocks fromthose employees engaged in ship repair and maintenance work.Atthe hearing two witnesses testified in support of the claim that therewere distinct employee groups for pier and for ship work.At thetime of the oral hearing before the Board, the Industrial Unionsubmitted affidavits of some 14 employees to the effect that theyworked exclusively on ship work, except in emergency cases.On the other hand, the I. L. A. contests the claim of the IndustrialUnion as to the existence of distinct working groups and contends fora unit composed of all employees of the Company engaged in the-repair and maintenance of ships and piers, excluding supervisory and.clerical employees.In support of the I. L. A.'s position, nine wit-nesses testified that virtually all of the employees work on both shipsand piers, that none are hired for ship or pier work exclusively, andthat, depending on the need at a given time, a man may work on ships.or on pier maintenance.William A. Ingham, in charge of personneland ship maintenance, E. J. Neary, manager of the Company, andH. C. Ames, supervisor in charge of pier maintenance, all testified tothe same effect.The evidence as a whole indicates that the Company does in facthave separate supervisors for ship work and pier work, but the piermaintenance crew is made up of persons temporarily transferred fromthe ship work and thus the pier maintenance personnel does not re--main constant or perform pier work exclusively.However, irrespec-tive of whether two separate employee groups exist, it is clear that-the various employees are governed by the same rules and regulations.as to hours of work, overtime, and holidays.The same scale of wagesprevails for all classifications whether engaged in ship work or pierwork and the only pay roll in connection with maintenance and repairwork of the Company is certified by Ingham and O'Sullivan, super-visors in charge of ship repair work, and not by Ames, supervisor incharge of pier maintenance.Thus, the interests of the various em-ployees are closely allied.We are of the opinion that the various-employees, whether engaged in ship work or pier work or both, shouldbe- included in one bargaining unit:The above discussion 'does not apply in full to the several firemen,-storekeepers, and porters (really pier janitors) employed'by the Com-pany at the piers.The record indicates that the duties of such em- DECISIONS AND ORDERS595ployees are more exclusively confined to the piers than the otheremployees.They work regularly all yearround and not as requiredby the arrival of vessels or the need for specific repairs or construction ;their names appear on separatepay rollsunder theheading ofrentals.certifiedby E. J. Neary, manager of Company.The Industrial Unionfeels that these employeesshould beexcluded from the bargainingunit.The I.L. A. desires their inclusion.Although itis clear thatthese employees are in certain respects distinguishable from the otheremployees, we feel that the differences are not of such nature as tomilitate against their inclusion in a unit togetherwith the otheremployees.We find thatall the employeesof the Companyengaged in therepair and maintenance of ships orpiers, includingfiremen, porters,and, storekeepers,and excludingsupervisoryemployees,colistitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to the employeesof the Companythe full benefitof their rightto self-organization and to collective bargaining andotherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVES-There was introduced in evidence at the hearing a classified list 3 of104 employees of the Company who were on February 4, 1938, engagedin ship repair, ship maintenance, and pier repair work, exclusive offiremen, storekeepers, porters, and supervisory employees.Bothunions agreed to the use of this list in determining the question ofrepresentation.At the conclusion of the hearing; the names of twostorekeepers, seven firemen, and one porter were read into the recordto be used in the consideration of the questions of election or certifica-tion if the Board found them to be within the appropriate unit.The Board has found the latter group to be within the appropriateunit.Thus, there are 114 employees within the appropriate unit.The Industrial Union introduced 35 application cards into evidencein support of its claim of representation of a majority of the em-ployees,within the appropriate unit.I.L. A. submitted83 member-ship cards into evidence in support of its claim.There was no disputeat the hearing as to the validity of the membership cards of eitherunion, the cards of each union being admitted into evidence withoutcontest.A check of the membership cards of the respective unions againstthe aforesaid list, as supplemented, shows that 72 of the 114 employeesin the appropriate unit have authorized` the I. L. A. to represent themand that 27-have designated, the Industrial Union as their representa-tive.The names of three employees appear on the membership cardsof both unions. It is-clear, therefore, that a majority of the- employeesSee Board Exhibit No 2.134008-39-vol. ix--39 596NATIONAL LABOR RELATIONS BOARD-of the Company within the appropriate unit desire the I. L. A. torepresent them for the purposes of collective bargaining.We find that the I. L. A. has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify. _Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentationof employees of the United Fruit Company, New York City,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.-2.The employees of the Company engaged in the repairand main-tenance ofships or piers, including firemen, porters, and storekeepers,and excluding supervisory employees, constitute a unit appropriate,for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3. International Longshoremen's Association, Local No. 1474, Gen-eralMaintenance Workers, is the exclusive representative of all theemployees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of National Labor.Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat International Longshoremen's Associa-tion, Local No. 1474, General Maintenance Workers, has been desig-nated and selected by a majority of the employees ,of the UnitedFruit Company, New York City, engaged in the repair and mainte-nance of ships or piers, including firemen, porters; and storekeepers,and excluding supervisory employees, as their representative for thepurposes of collective bargaining and that, pursuant to the provisionsof Section 9 (a) of the Act, International Longshoremen's Associa-tion, Local No. 1474, General Maintenance Workers, is the exclusiverepresentative of all such employees for'the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Decision and Certification of Representatives.